Barnard, P. J.:
By chapter 330 of Laws of 1846 the real and personal estate of the Brooklyn Benevolent Society, held under the act incorporating the society, was declared to be exempt from taxation except for local improvements. The society leased certain lots of its land to the relators upon leases for twenty-one years. The relators were bound to build buildings. At the end of the term the society could either pay the value of the buildings so erected or grant a new .léase of twenty-one years, and so on. The relators could retain the buildings until they were paid for or have renewals of leases perpetually in terms of twenty-one years.
Por the purposes of assessment, land includes structures upon land as separable from the ownership of the fee.
The right to erect structures and to keep possession of them makes the structures land, and taxable as such, whomsoever owns the fee. (People v. Cassity, 46 N. Y., 46; Smith v. The Mayor, 68 id., 552; The People ex rel. Van Nest v. Commissioners of Taxes, etc., 80 id., 573; The People ex rel. N. Y. Elevated R. R. Co. v. Same, 82 id., 459.)
The relators were therefore properly assessed, and the proceedings of the commissioners should be affirmed, with costs.
Dykman, J., concurred; Cullen, J., not sitting.
Judgment affirming proceedings of assessors affirmed, with costs.